Watson, Judge:
This is an action under 19 U.S.C. 1516a(a)(2) for judicial review of an administrative injury determination in a dumping investigation of Canadian sugar.
Defendant has moved for a protective order relieving it from answering plaintiffs’ interrogatories. Defendant argues that this is a judicial review of an established administrative record in which interrogatories are inappropriate unless they are needed to correct an apparent incompleteness of the record. Plaintiffs argue that their questions are intended to “fill in gaps” in the record. However, the gaps to which it refers are not missing parts of the record but rather asserted inconsistencies or perceived deficiencies in the formulation and expression of the administrative rationale.
Accordingly, the interrogatories are really an attempt to force the defendant to clarify and justify the administrative determination. Discovery of that type goes outside the express limitation of this action to a review on the record. 19 U.S.C. 1516a(b)(l)(B).
Those instances of reviews on the record in which interrogatories were permitted were either cases of apparent incompleteness of the record as in Tenneco Oil Co. v. Department of Energy, 475 F. Supp. 299 (D. Del. 1979) or clear failures to articulate the administrative findings as in Smith v. F.T.C., 403 F. Supp. 1000 (D. Del. 1975). Neither situation has been shown to exist here.
Accordingly, it is
Ordered, that defendant’s motion for a protective order is granted and it is further
Ordered, that defendant is relieved from answering these interrogatories.